Citation Nr: 1455894	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen the Veteran's claim of entitlement to service connection for a skin disorder. 

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied entitlement to service connection for skin disorder.  The Veteran filed a timely notice of disagreement and was issued a statement of the case; however, he did not perfect an appeal of that denial.

2.  Additional evidence received since the RO's April 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a skin disorder and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final as to the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran's claim of entitlement to service connection for a skin disorder was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran suffers from a skin disorder, which he contends was incurred in service.  His claim of entitlement to service connection for a skin disorder was initially denied in an April 2007 rating decision on the basis that there was no evidence of a chronic skin disease which was incurred in service, nor was there evidence that the Veteran's skin disease was the result of exposure to herbicides.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran filed a timely notice of disagreement with the decision and was issued a statement of the case in October 2008.  However, the Veteran did not timely perfect his appeal.  Therefore, the April 2007 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's last final rating decision in April 2007 included service treatment records, VA treatment records, a VA examination report, and lay statements.  Based on this evidence, the RO concluded that the Veteran did not have a chronically disabling skin disorder that was either incurred in or aggravated by military service and denied the Veteran's claim for service connection.

In March 2009, the Veteran submitted an untimely VA Form 9, which the RO construed as an application to reopen his claim of entitlement to service connection for a skin disorder.  Relevant additional evidence received since the RO's April 2007 rating decision includes the Veteran's hearing testimony that he first had symptoms of his current skin disorder in 1969, immediately after his return from Vietnam.  In addition, the Veteran testified that he was first treated for his skin disorder in 1969 at the Decatur VAMC and that he has been treated with medications for a skin disorder for over 40 years.  The Veteran also elaborated on his exposure to herbicides and other chemicals while serving as a helicopter crewman in Vietnam, and he testified that his VA doctors have told him that his skin disorder may be related to his service in Vietnam.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had a distinct skin disability immediately after service that continued to the present day, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a chronic skin disability that was the result of service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's skin disorder.  Accordingly, the claim of entitlement to service connection for a skin disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a skin disorder is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a skin disorder.

The Veteran indicates that he has a skin disorder, and that the areas affected include the bilateral elbows and feet.  He essentially contends the skin disorder began during service due to extreme heat and rain in Vietnam, or is attributable to exposure to an herbicide agent during his service in Vietnam.  He asserts that manifestations and/or residuals of his skin issues during service remain palpable through the present.  

The Board notes that the Veteran's service treatment records indicate that the Veteran was treated for skin conditions while in service, including lesions on his thigh and forearm and fungus on his feet.  Additionally, post-service treatment records show diagnoses of dermal neutrophilic dermatitis, acquired digital fibrokeratoma, leukocytoclastic vasculitis, maculopapular rash, and dermatitis.  See February 2007 VA Examination Report; February 2007 VA Treatment Records.  

The Veteran was afforded a VA examination in February 2007.  The examiner examined the Veteran and diagnosed him with dermatitis of the elbows, hands, knees, distal lower legs, and ankles, and maculopapular rash of the bilateral feet.  However, the examiner did not provide an etiology opinion and did not appear to have access to the Veteran's claims file during the examination.  She stated in a remarks section that "it would be helpful if I could review his VAMC medical record pertaining to his skin condition."  As such, the Board finds that the February 2007 examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

The evidence in this case indicates the Veteran has a currently diagnosed skin disability other than scars, which the Veteran contends has been present since active service, or shortly thereafter.  Additionally, the Veteran's exposure to Agent Orange has been conceded due to his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the Secretary of VA has specifically determined that there is a positive association between herbicide exposure and certain skin conditions, such as chloracne and other acneform diseases consistent with chloracne.  See 38 C.F.R. § 3.309(e).  Moreover, even if the Veteran does not carry a current diagnosis of chloracne, service connection may still be established as due to actual exposure to herbicide agents, or otherwise directly related to his period of active service.  When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In light of the foregoing, the Board finds that the Veteran should be provided a VA examination to determine whether the Veteran has a currently-diagnosed skin disorder which is related to his period of active service, to include, but not limited to, exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record indicates that there may be outstanding VA treatment records.  Specifically, the Veteran testified at the November 2014 hearing that he first received treatment for his skin conditions in 1969 at the Decatur VAMC.  Although there are several undated treatment records on file that the RO received in 1975 and 1993, it is not clear that all available VA treatment records have been obtained and associated with the claims file.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from 1969 to the present from the Decatur and Atlanta VAMCs.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1969 to the present, documenting treatment for a skin disorder, including treatment records from both the Decatur and Atlanta VAMCs.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other pertinent VA treatment records.

2) After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorders.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's electronic claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for any and all current skin disorders found, to include whether the Veteran has chloracne.

Then for each diagnosed skin disorder, the examiner must opine whether it is at least as likely as not that the disability: 

(a) is caused by or otherwise related to the Veteran's active military service, to include, but not limited to, herbicide exposure; and

(b) had its onset during the Veteran's active military service or manifest within one year of his separation from service.

(For the purposes of providing any opinion, the Veteran's exposure to herbicide agents during service is presumed.)

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and any other necessary development, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


